                    Case 2:20-cr-00202-RSM Document 20 Filed 03/19/21 Page 1 of 2




 1                                                                 HON. RICARDO S. MARTINEZ
 2
 3
 4
 5
 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9
     UNITED STATES OF AMERICA,                          )   No. CR20-202-RSM
10                                                      )
                          Plaintiff,                    )
11                                                      )   ORDER GRANTING UNOPPOSED
                     v.                                 )   MOTION TO EXTEND DEADLINE
12                                                      )   FOR PRETRIAL MOTIONS
     AHMAD MCADORY,                                     )
13                                                      )
                          Defendant.                    )
14                                                      )
15
16             THE COURT, having considered the unopposed motion of the defense, the

17   records and files herein, and the motion for continuance of the pretrial motions date,

18   hereby makes the following findings:

19             1.         The Court finds that a failure to grant the requested extension would deny

20   counsel the reasonable time necessary for effective preparation, taking into account the

21   exercise of due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(ii).

22             2.         The Court further finds that the ends of justice will be served by ordering

23   an extension for the time in which to file pretrial motions.

24             IT IS THEREFORE ORDERED that the time within which pretrial motions

25   must be filed in this case is extended from March 18, 2021 to April 1, 2021.

26   ///


           ORDER GRANTING UNOPPOSED MOTION                             FEDERAL PUBLIC DEFENDER
           TO EXTEND DEADLINE FOR PRETRIAL                                1601 Fifth Avenue, Suite 700
           MOTIONS                                                          Seattle, Washington 98101
           U.S.A. v. McAdory, CR20-202-RSM- 1                                          (206) 553-1100
             Case 2:20-cr-00202-RSM Document 20 Filed 03/19/21 Page 2 of 2




 1
 2         DONE this 19th day of March, 2021.
 3
 4                                          A
                                            RICARDO S. MARTINEZ
 5                                          CHIEF UNITED STATES DISTRICT
                                            JUDGE
 6
 7
 8   Presented by:
 9
     s/ Gregory Geist
10   Assistant Federal Public Defender
     Attorney for Ahmad McAdory
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING UNOPPOSED MOTION                  FEDERAL PUBLIC DEFENDER
       TO EXTEND DEADLINE FOR PRETRIAL                     1601 Fifth Avenue, Suite 700
       MOTIONS                                               Seattle, Washington 98101
       U.S.A. v. McAdory, CR20-202-RSM- 2                               (206) 553-1100
